Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of WindTamer Corporation (the “Company”), does hereby certify with respect to the Annual Report of the Company on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission (the “10-K Report”), that: (1) the 10-K Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the 10-K Report fairly presents, in all material respects, the financial condition and results of operations of the Company. The undersigned has executed this Certification effective as March 11, 2010. /s/ Gerald E.
